Name: Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing the guide price and the intervention price for adult bovine animals for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 137 / 16 Official Journal of the European Communities 27 . 5 . 85 COUNCIL REGULATION (EEC) No 1308 / 85 of 23 May 1985 fixing the guide price and the intervention price for adult bovine animals for the 1985 /86 marketing year suspended for the qualities of meat eligible for intervention on the basis of the recording, on the market of each Member State , of the prices of such qualities , as carried out according to the Community scale ; Whereas , bearing in mind the objectives pursued by the intervention arrangements and the financial responsibilities incumbent on the Community , provision should be made for the possibility of limiting intervention purchases to a quality or group of qualities of meat in certain Member States , depending on the production and market features of these Member States , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the 1979 Act of Accession , and in particular Articles 3 ( 3 ) and 6 (4 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Whereas , when the guide price for adult bovine animals is fixed , account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade; whereas the common agricultural policy aims inter alia to ensure a fair standard of living for the agricultural community , to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 ( 2 ) of Regulation (EEC) No 805 / 68 ; Whereas , in view of the current economic situation on the beef and veal market , the intervention price for adult bovine animals for the 1985 / 86 marketing year should be fixed at the same level , in relation to the guide price , than that adopted for the preceding marketing year ; Whereas Regulation (EEC) No 1208 / 81 ( 4 ) provided for and laid down a Community scale for the classification of carcases of adult bovine animals for recording market prices and applying intervention measures ; whereas , by Regulation (EEC) No 869 / 84 ( s ), a decision was taken to apply the said Community scale to the intervention measures for a three-year period , on an experimental basis ; whereas the gradual application of the scale will lead to the fixing of a single price for each quality or group of qualities of meat , eligible for intervention , only at the beginning of the 1986 / 87 marketing year ; whereas , therefore , during the transition period , buying in should be activated and HAS ADOPTED THIS REGULATION: Article 1 For the 1985 / 86 marketing year , the guide price for adult bovine animals shall be 205,02 ECU per 100 kilograms liveweight . Article 2 For the 1985 / 86 marketing year , by derogation from the second paragraph of Article 6 ( 1 ) of Regulation (EEC) No 805 / 68 : ( a ) the intervention price referred to in the said subparagraph shall be fixed at 184,52 ECU for 100 kilograms liveweight ; ( b ) the level of the price fixed in the first sentence ofArticle 6 ( 3 ) of the said Regulation shall be 184,52 ECU for 100 kilograms liveweight . Article 3 For the 1985 / 86 marketing year : 1 . by derogation from Article 6 ( 1 ) and ( 3 ) of Regulation (EEC ) No 805 / 68 , purchases by intervention agencies of one or more qualities or groups of qualities , to be determined , of fresh or chilled meat falling within subheadings 02.01 A II a ) 1 , 02.01 A II a ) 2 and 02.01 A II a ) 3 of the Common Customs Tariff shall be decided upon by the Commission in accordance with the procedure set out in point 5 when the average price of these qualities or groups of qualities recorded on the market of a Member State , or of a region of a Member State , on the basis of the Community scale for the classification of carcases of adult bovine animals established by Regulation (EEC) No 1208 / 81 is , for a period of two consecutive weeks , equal to or less than the intervention price fixed at the beginning of the marketing year for such qualities or groups of qualities ; ( ») OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No C 67 , 14 . 3 . 1985 , p. 64 . ( 3 ) OJ No C 94 , 15 . 4 . 1985 . ( 4 ) OJ No L 123 , 7 . 5 . 1981 , p . 3 . ( 5 ) OJ No L 90 , 1 . 4 . 1984 , p . 32 . 27 . 5 . 85 Official Journal of the European Communities No L 137 / 17 States , limit the list of qualities or groups of qualities of meat eligible for intervention ; 5 . the Commission , in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805 / 68 , shall : ( a ) establish the intervention purchase prices ; ( b ) adopt procedures for applying this Article . 2 . the Commission shall decide on the suspension of the purchases referred to in point 1 when the average price for certain qualities or groups of qualities of meat , recorded on the market of a Member State , or of a region of a Member State , on the basis of the scale referred to in point 1 is , for a period of three consecutive weeks , above the intervention purchase price fixed at the beginning of the marketing year for these qualities or groups of qualities ; 3 . if the purchases referred to in point 1 have been suspended under the terms of point 2 , the Commission shall decide on their resumption when the average price recorded for the qualities or groups of qualities in question has , for a period of two consecutive weeks , been equal to or less than the intervention purchase price fixed for the same qualities or groups of qualities at the beginning of the marketing year ; 4 . the Commission , in accordance with the procedure provided for in point 5 , may , in one or more Member Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 27 May 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE